             Case 2:20-cv-00104-TSZ Document 24 Filed 11/23/20 Page 1 of 3



 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6         QUEEN ANNE NORTH
           HOMEOWNERS ASSOCIATION, et al.,
 7
                                Plaintiffs,
 8
                  v.
 9                                                       C20-104 TSZ
           ALLSTATE INSURANCE
10         COMPANY, WESTCHESTER                          MINUTE ORDER
           SURPLUS LINES INSURANCE
11         COMPANY, CENTURY SURETY
           COMPANY, and DOE INSURANCE
12         COMPANIES 1–10,

13                              Defendants.

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Having granted the Parties’ Stipulation for Consolidation of Related
16 Actions, docket no. 22 in Case No. C20-104 and docket no. 21 in former Case
   No. C20-365, the parties’ stipulated request for an amended order setting the trial date
17 and related dates is GRANTED. The Court issues the following amended schedule:

18           JURY TRIAL set for                  9:00 AM on          October 12, 2021

             Defendant Century Surety Company’s Amended              March 23, 2021
19
             Pleadings due by
20           Defendant Century Surety Company’s Expert               March 23, 2021
             Witness Disclosure/Reports under FRCP 26(a)(2)
21           due by
22

23

     MINUTE ORDER - 1
                 Case 2:20-cv-00104-TSZ Document 24 Filed 11/23/20 Page 2 of 3



 1               Motions due by                                                  May 13, 2021

 2               Discovery completed by                                          June 22, 2021

 3               Dispositive Motions due by                                      July 22, 2021
                  and noted on the motions calendar no later
 4                than the fourth Friday thereafter (see LCR 7(d))

                 Motions related to expert witnesses                             July 29, 2021
 5
                 (e.g., Daubert motion) due by
                  and noted on the motions calendar no later
 6
                  than the third Friday thereafter (see LCR 7(d))
 7               Motions in Limine due by                                        September 9, 2021
                  and noted on the motions calendar no later
 8                than the Friday before the Pretrial Conference
                  (see LCR 7(d)(4))
 9
                 Pretrial Order due 1 by                                         September 24, 2021
10
                 Trial Briefs to be submitted by                                 September 24, 2021
11
                 Proposed Voir Dire/Jury Instructions due by                     September 24, 2021
12
                 Pretrial Conference set for              1:30 PM on             October 1, 2021
13
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
14
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
15
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
16
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
   may use it.
17
           The original and one copy of the trial exhibits are to be delivered to the courtroom
18 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
19 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
20

21
     1
         For further details concerning the Pretrial Order and the exhibit list contained therein, refer to
22 the Minute Order Setting Trial and Related Dates entered on April 1, 2020, docket no. 15.

23

     MINUTE ORDER - 2
              Case 2:20-cv-00104-TSZ Document 24 Filed 11/23/20 Page 3 of 3



 1 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
 2 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
 3 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
   the number 400.
 4
           All other terms and conditions, and all dates and deadlines not inconsistent
 5 herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
   no. 15, including the deadlines for joining additional parties and amending pleadings,
 6 shall remain in full force and effect.

 7          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8
            Dated this 23rd day of November, 2020.
 9
                                                      William M. McCool
                                                      Clerk
10
                                                      s/Gail Glass
11
                                                      Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
